DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on October 25, 2022 is acknowledged.  The traversal is on the ground(s) that considering all claims together does not present an undue burden.  This is not found persuasive because, as discussed in the office action mailed August 31, 2022, there would be a burden to examiner since the inventions has attained recognition in the art as separate subject for inventive effort, evidenced by the different classification, and require different search areas and terms.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 25, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) (“RC”) not mentioned in the description:  RC 56 shown in Figures 2D and 2E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  - Claim 8 is missing an “a” in front of the first discussion of core component and should read “—including a sheath component and a core component—".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the CCFs comprises an average free crimp percentage from about 30% to about 300%.”  The instant disclosure discusses the average free crimp in para 0038 of the originally filed disclosure.  This portion states “[t]he free crimp length can be measured at the point where the load (e.g., 2.5 N load cell) on the fiber bundle becomes constant. The following parameters are used to determine the free crimp length: (i) Record the Approximate free fibers bundle weight in grams (e.g., xxx g±0.002 grams); (ii) Record the Unstretched bundle length in inches; (iii) Set the Gauge Length (i.e., the distance or gap between the clamps holding the bundle of fibers) of the Instron to 1 inch; and (iv) Set the Crosshead Speed to 2.4 inches/minute. The free crimp length of the fibers in question may then be ascertained by recording the extension length of the fibers at the point where the load becomes constant (i.e., the fibers are fully extended). The average free crimp percentage may be calculated from the free crimp length of the fibers in question and the unstretched fiber bundles length (e.g., the gauge length). For example, a measured free crimp length of 32 mm when using a 1 inch (25.4 mm) gauge length as discussed above would provide an average free crimp percentage of about 126%.”  The methodology discusses the use of a fiber bundle; however, a fiber bundle has not been claimed nor the number of fibers in the bundle discussed.  The number of fibers would influence entanglement of the fiber and therefore the measured free crimp length.  For the purpose of prior art application, Examiner will interpret crimp elongation as reading on the average free crimp percentage.
Claim 6 is rejected based on its dependency on rejected claim 5.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2010/0130084 to Matsubara.
Regarding claims 1-4, 7-8, and 12-15, Matsubara teaches a nonwoven fabric comprising a plurality of crimped continuous fibers (CCFs) (Matsubara, abstract, Fig. 4, 3), wherein the crimped continuous fibers are confounded (consolidated) by means such as needle punch and water jets (Id., para 0051, 0054, 0070), reading on the CCFs being physically entangled together to define a consolidated nonwoven fabric.
Regarding claim 2, Matsubara teaches the fiber being based on a spunbonding method (Matsubara, para 0054), reading on the CCFs comprising spunbond fibers.
Regarding claim 3, Matsubara teaches the crimped continuous fiber can be made of a single thermoplastic resin (monocomponent) or have a conjugated structure made of at least two component (multi-component) (Matsubara, para 0043-0046).
Regarding claims 4 and 7-8, Matsubara teaches the crimped continuous fiber being made of an eccentric core-in-sheath crimped continuous fiber (claims 7-8) made of thermoplastic resin of at least two kinds that have different melt viscosities (Matsubara, para 0069), including propylene based polymer/a propylene ethylene random copolymer or an ethylene based polymer/a propylene based polymer (claim 9) (Id., para 0046).  Matsubara teaches the crimped fiber having a number of crimp at least 15/25 mm (Id., para 0041), reading on the CCFs comprising one or more three-dimensional crimped portions as the fibers are three dimensional and are taught as having multiple crimps.  Matsubara teaches a specific embodiment using a polylactic acid polymer (first polymeric component comprising a first polymeric material) having a MFR of 47 g/10 min (a first melt flow rate) with a propylene polymer (second component comprising a second polymeric material different than the first component) having a MFR of 60 g/10 min to form the crimped continuous fiber having an eccentric core-in-sheath cross sectional area (claim 7-8) (Id., para 0090-0091, Fig. 2a), reading on the CCF comprising an eccentric sheath/core configuration including a sheath component and core component.  Matsubara shows the core component defining at least a portion of an outer surface of the CCFs having the eccentric sheath/core configuration (Id., Fig. 2a). Matsubara teaches the range being 20 to 40/25 mm from the view of high strength and bulkiness (Id.). 
Regarding claim 12 and 14, Matsubara teaches the nonwoven comprising a plurality of split continuous fibers confounded together, including by needle punch and water jet methods, and formed by a spunbonding method (Matsubara, abstract, para 0047-0054, Fig. 4), reading on a plurality of non-crimped fibers physically entangled together with the CCFs and comprising spunbond fibers.  Matsubara teaches the split fibers comprising polylactic acid (biopolymer) (Id., para 0033).
Regarding claim 13, Matsubara teaches the use of thermal fusion bonding carried out by a hot embossing method with an emboss area ratio in the range of 5 to 20% and non-emboss unit area of at least 0.5 mm2, preferably in the range of 4 to 40 mm2 (Matsubara, para 0051-0052).  Matsubara teaches the crimp fiber having at least 15 crimps per 25 mm, particularly 20 to 40/25 mm (Id., para 0041), therefore the CCF could include at least one crimped portion located between a first thermal bond and a second thermal bond.  
Regarding claim 15, Matsubara teaches the use of thermal fusion bonding carried out by a hot embossing method with an emboss area ratio in the range of 5 to 20% and non-emboss unit area of at least 0.5 mm2, preferably in the range of 4 to 40 mm2 (Matsubara, para 0051-0052), reading on a three-dimensional image imparted into at least a first surface of the nonwoven and the three dimensional image includes at least one recessed portion and at least one projecting portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0130084 to Matsubara, remains as applied to claims 1-4, 7-8, and 12-15 above.
Regarding claims 10-11, Matsubara teaches the crimped continuous fiber structure (shape) not being particularly restricted and can be a circle, a rectangle, a star, an odd-shaped cross section or an eccentric core-in-sheath (Matsubara, para 0043).  Matsubara teaches suitable combinations for forming the CCF being an olefin polymer/polyester, an olefin polymer/polyamide, and a thermoplastic elastomer/an olefin polymer (Id., para 0046), reading on the first group of CCFs including a polyolefin as at least a portion thereof and a second group of CCFs including a non-polyolefin as at least a portion thereof.  While Matsubara does not explicitly teach a first group of continuous crimped fibers having a first identifying  feature comprising a first cross-sectional geometry or a first chemical construction and a second group of continuous crimped fibers having a second identifying feature that is different from the first, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Matsubara, wherein two different geometries or chemical composition combinations are used, based on the desire of using predictably suitable fiber structure and chemical combination and by the desire to practice the invention of Matsubara based on the totality of the teachings of Matsubara.
Regarding claim 13, in the event that Matsubara does not teach with sufficient specificity, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the CCFS of the nonwoven of Matsubara to have at least one crimped portion located between a first thermal bond and second thermal bond based on the disclose thermal bond areas and percent area and the disclosed amount of crimp per inch on the fibers.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0130084 to Matsubara, remains as applied to claims 1-4, 7-8, and 12-15 above, in view of US Pub. No. 2018/0002850 to Hansen.
Regarding claims 4 and 9, Matsubara teaches suitable combinations for forming the CCF being an olefin polymer/polyester, an olefin polymer/polyamide, and an ethylene based polymer/a propylene based polymer (Id., para 0046), reading on the continuous crimped fiber comprising a first component as a polyolefin and a second component as a second polyolefin, a polyester or a polyamide. 
Matsubara does not explicitly teach the continuous crimped fibers comprising a polyolefin as a first component having a first melt flow rate less than 50 g/10 min.  
However, Hansen teaches a spunbonded high loft nonwoven web comprising crimped multicomponent fibers wherein the fibers comprise a first component comprising a polypropylene homopolymer and a second component comprising a polypropylene/polyethylene copolymer (Hansen, abstract).  Hansen teaches the melt flow rate of the polypropylene homopolymer and/or the polypropylene/polyethylene (PP/PE) copolymer being in the range of 20-40 (Id., para 0014).  Hansen teaches the fibers having an eccentric sheath-core arrangement (Id., para 0061).  Hansen teaches the addition of a PE/PP copolymer avoids an undesired dry or cottony feel (Id., para 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date, wherein the crimped fibers of Matsubara comprise the PP/PE copolymer as one of the component having a MFR of 20-40 as taught by Hansen, motivated by the desire of using conventionally known polyolefin composition predictably suitable for use in crimped multicomponent fibers in high loft nonwovens and to avoid an undesired dry or cottony feel.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0130084 to Matsubara, remains as applied to claims 1-4, 7-8, and 12-15 above, in view USPN 6,174,602 to Matsui and USPN 4,405,686 to Kuroda.
Regarding claims 5-6, Matsubara is silent with regards to an average free crimp percentage.
However, Matsui teaches a fiber excellent in bulkiness, softness, stretchability and feeling  (Matsui, abstract).  Matsui teaches the fiber being a conjugated fiber formed from two polymer such as from a spun-bond method as well as being a continuous filament and formed into non-woven fabrics (Id., col. 9 lines 35-46).  Matsui teaches the crimp elongation being preferably at least 50%, such as a range of about 100 to about 600% and that the it is possible to control the crimping by applying an excess tension during self-crimping (Id., col. 9 lines 51-60).  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, Kuroda teaches a conjugate filamentary yarn which has stretchability arising from crimp and rubber-like elasticity (Kuroda, abstract).  Kuroda teaches that overly high elongation yarn makes it difficult to use yarn of such high elasticity and there it is necessary to control the elongation to 200 to 300% (Kuroda, col. 1 lines 36-41).  Therefore, Kuroda establishes that elongation is a property that influences the processability of the fiber, in addition to the overall properties of the fiber product.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Matsubara, wherein the continuous crimped fibers have a crimp elongation of at least 50%, such as 200 to 300%, as taught by Matsui and Kuroda, motivated by the desire of forming crimped fiber having conventionally known elongation properties predictably suitable continuous crimped fibers used in nonwoven fabric and to ensure good handling properties while ensuring adequate stretchability based on the desired properties.
Regarding claim 6, the prior art combination teaches the crimp developing the form of a three-dimensional spiral crimp, a conventionally known crimped filament form (Kuroda, col. 3 lines 4-28, col. 5 lines 6-13), reading on at least one discrete helically configured crimped portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2004/0097155 to Olson teaches nonwoven fibrous web comprising crimped fiber having spiral and zig zag shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789